UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- The Dreyfus/Laurel Tax-Free Municipal Funds (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 6/30 Date of reporting period: July 1, 2012-June 30, 2013 Item 1. Proxy Voting Record The Dreyfus/Laurel Tax-Free Municipal Funds Dreyfus BASIC New York Municipal Money Market Fund The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. The Dreyfus/Laurel Tax-Free Municipal Funds - Dreyfus BASIC California Municipal Money Market Fund liquidated on December 18, 2012. The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. The Dreyfus/Laurel Tax-Free Municipal Funds - Dreyfus BASIC Massachusetts Municipal Money Market Fund liquidated on December 19, 2012. The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The
